           Case 1:19-cr-00006-JNP Document 26 Filed 06/03/19 Page 1 of 2



SCOTT KEITH WILSON, Federal Public Defender (#7347)
BENJAMIN C. McMURRAY, Assistant Federal Public Defender (#9926)
OFFICE OF THE FEDERAL PUBLIC DEFENDER
DISTRICT OF UTAH
Attorneys for Defendant
46 West Broadway, Suite 110
Salt Lake City, Utah 84101
Telephone: (801) 524-4010
Fax: (801) 524-4060


       IN THE UNITED STATES DISTRICT COURT FOR THE DISTRICT OF UTAH


  UNITED STATES OF AMERICA,
                                                               MOTION TO SUPPRESS
   Plaintiff,

  v.                                                           Case No. 1:19-CR-6 JNP

  JACOB LEE SMITH,

   Defendant.



       Defendant Jacob Smith, through counsel, asks the court to suppress evidence seized in

violation of the constitution after an evidentiary hearing on this motion pursuant to DUCrimR

12-1(e).

                                              FACTS

       On July 29, 2018, an Ogden police officer stopped the car that Defendant Jacob Smith

was driving on suspicion that his passenger had just stolen some items from a grocery store. The

officer told Mr. Smith and his passenger to remain in the car until other officers could arrive.

When they arrived, the officer ordered Mr. Smith and his passenger out of the car.

       Once Mr. Smith was out of the car, officers searched him for weapons. They removed a

couple of pouches from his pants pockets and found drugs inside them. Following the discovery



                                                 1
             Case 1:19-cr-00006-JNP Document 26 Filed 06/03/19 Page 2 of 2



of the drugs, officers then searched Mr. Smith’s car and found a firearm in a locked duffle bag in

the trunk.

                   EVIDENCE FOR WHICH SUPPRESSION IS SOUGHT

       Mr. Smith asks the court to suppress the drugs and the firearm.

                                       ISSUES RAISED

   1. Did officers violate the Fourth Amendment when they searched Mr. Smith for weapons?

   2. Did officers violate the Fourth Amendment when they searched the closed bags that were

       found in his pockets?

   3. Did officers violate the Fourth Amendment when they searched the trunk of his car and

       opened the locked duffle bag?

                                          STANDING

       Mr. Smith has standing to challenge the search of his person and his belongings.

       Pursuant to DUCrimR 12-1(e), Mr. Smith asks the court to strike the currently scheduled

trial date and schedule an evidentiary hearing on this motion.

       DATED this 3rd day of June, 2019.

                                             /s/ Benjamin C. McMurray____________
                                             BENJAMIN C. McMURRAY
                                             Assistant Federal Public Defender




                                                2
